Citation Nr: 0626160	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  00-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, with spinal stenosis and 
herniated discs.  

2.  Entitlement to an increased rating for cervical 
spondylosis, with herniated discs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from May 8, 1960 to 
November 7, 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Boston, 
Massachusetts.                  


FINDING OF FACT

The veteran died in November 2003.   


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  The evidence of record includes a copy of the 
veteran's Certificate of Death, which verifies the date of 
the veteran's death in November 2003.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkinki v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2005).


ORDER

The appeal is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


